KAUFMAN DOLOWICH VOLUCK Kaufman Dolowich & Voluck, LLP

ATTORNEYS AT LAW — 135 Crossways Park Drive, Suite 201
Woodbury, New York 11797

Telephone: 516.681.1100
Facsimile: 516.681.1101

www.kdvlaw.com

 

December 12, 2019
Via ECF
The Honorable Gregory H. Woods
United States Courthouse
500 Pearl Street
New York, New York 10007

Re.: Williams v. Construction and Realty Services Group, et al., 19-cv-02973

Dear Judge Woods:

As counsel for Defendants in the above-referenced matter, I write to request that the
conference now set for January 6, 2020 at 4:00 p.m. be rescheduled, due to a scheduling conflict.
Counsel for Plaintiff consents to this request. We have consulted regarding our respective
availability, and we are both available on January 8 and 10, as well as the week of January 13".

We thank the Court for its consideration of this request.
Respectfully submitted,

Lisa Skruck

cc: Jason Solotaroff (via ECF)

New York | New Jersey | Pennsylvania | Florida | Illinois | California
